In the Supreme Court of Georgia



                                Decided: February 15, 2021



    S21Y0468. IN THE MATTER OF PATRICK A. POWELL.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation of Special Master LaVonda Rochelle DeWitt,

recommending that Patrick A. Powell (State Bar No. 586289) be

disbarred for his misconduct in abandoning a client in a criminal

matter in federal court. Powell is currently suspended until further

order of this Court because of his failure to respond to the Notice of

Investigation issued in this matter. See Case No. S20Y0741 (Jan.

23, 2020).

     The record before this Court reflects that in June 2020 the

State Bar filed and served the underlying Formal Complaint by

email and served it by mail and by publication in August 2020.

Powell, who was admitted to the Bar in 1998 and was suspended for
three months in 2011, see In the Matter of Powell, 289 Ga. 215 (710

SE2d 145) (2011), failed to file an answer to the Formal Complaint,

and the Special Master granted the State Bar’s motion for default.

See Bar Rule 4-212 (a). The Special Master found the following facts

to be established by Powell’s default, and we agree that the record

supports her findings. In May 2018 Powell was retained by a third

party to represent a client in connection with federal criminal

charges pending in the United States District Court for the

Northern District of Georgia. The third party paid Powell a $4,000

retainer and made one additional $1,000 payment towards the

$12,000 fee Powell quoted. Although Powell entered an appearance

on the client’s behalf in May 2018, he failed to respond to requests

for an update on the case, failed to perform any work on the case,

failed to appear at pretrial and status conferences held in August

2018, failed to respond to the district court and prosecutor when they

attempted to contact him, and failed to appear at a show cause

hearing. A grievance was filed in December 2018, and, as noted



                                  2
above, Powell failed to respond to the resulting Notice of

Investigation.

      By this conduct, the Special Master determined that Powell

violated Rules 1.2, 1.3, 1.4 (a), 1.5 (a), 3.2, and 9.3 of the Georgia

Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for a violation of Rules 1.2 and 1.3 is disbarment,

and the maximum sanction for a violation of the remaining rules is

a public reprimand.

      The Special Master appropriately considered the ABA

Standards for Imposing Lawyer Sanctions, see In the Matter of

Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996), and found that

Powell’s actions were intentional and caused injury that affected his

client    significantly.   The     Special     Master     found     numerous

aggravating factors1 and no mitigating factors, and concluded that

disbarment was the appropriate sanction.


      1 We agree with the Special Master that the following aggravating
factors are present: prior disciplinary sanction; dishonest or selfish motive; a
pattern of misconduct; vulnerability of the victim; and substantial experience
in the practice of law. See ABA Standard 9.22 (a), (b), (c), (h), and (i). As

                                       3
     Having reviewed the record, we agree with the Special

Master’s recommendation. Powell’s abandonment of his client and

his failure to respond for over two years to the disciplinary

authorities warrants the sanction of disbarment, and this sanction

is consistent with prior cases in which we have disbarred attorneys

who abandoned clients and failed to respond to the disciplinary

authorities. See, e.g., In the Matter of Annis, 306 Ga. 187 (829 SE2d

346) (2019); In the Matter of Jennings, 305 Ga. 133 (823 SE2d 811)

(2019); In the Matter of Miller, 302 Ga. 366 (806 SE2d 596) (2017);

In the Matter of Lenoir, 282 Ga. 311 (647 SE2d 572) (2007).

     Accordingly, it is hereby ordered that the name of Patrick A.

Powell be removed from the rolls of persons authorized to practice

law in the State of Georgia. Powell is reminded of his duties

pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




mentioned above, in 2011 we suspended Powell for three months for violating
Rules 1.3, 1.4, and 3.2. See In the Matter of Powell, 289 Ga. at 216.

                                    4